ORDER
PER CURIAM.
Defendant, Jeremy Slane, appeals from the judgment entered on a jury verdict finding him guilty of seventeen counts of first degree statutory sodomy in violation of section 566.062, RSMo 1994. He contends the trial court plainly erred in admitting testimony regarding uncharged crimes.
*71Having reviewed the briefs of the parties and the record on appeal, we conclude no plain error occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).